Citation Nr: 1202767	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, from July 16, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) which, in pertinent part, granted service connection for prostate cancer, status post radical retropubic prostatectomy and assigned a 100 percent evaluation effective from September 16, 2004 to April 30, 2005 and a 20 percent evaluation effective from May 1, 2005.

The Veteran testified at an August 2008 travel Board hearing; the hearing transcript has been associated with the claims file. 

The Board remanded the case for further development in January 2009.  In a subsequent February 2010 rating decision, the RO granted a 100 percent rating for prostate cancer, status post radical retropubic prostatectomy, effective August 26, 2008.  In a January 2011 rating decision, the RO reduced the Veteran's 100 percent rating to 60 percent effective July 16, 2010.  In July 2011 the Board, in pertinent part, granted a 40 percent evaluation for the Veteran's prostate cancer, status post radical retropubic prostatectomy from May 1, 2005, to August 25, 2008, and again remanded the issue of entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, from July 16, 2010, because the findings of the June 2010 VA genitourinary examination which were the basis for the January 2011 rating action were not addressed in a supplemental statement of the case.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDING OF FACT

From July 16, 2010, the Veteran is shown to have voiding dysfunction secondary to prostate cancer, status post radical retropubic prostatectomy, resulting in stress incontinence requiring the wearing of absorbent materials that must be changed more than 4 times a day, a daytime voiding interval of four to five times a day; and a nighttime voiding interval of four to five times per night; renal dysfunction is not shown.


CONCLUSION OF LAW

From July 16, 2010, the criteria for an evaluation in excess of 60 percent, for residuals of prostate cancer, status post radical retropubic prostatectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1-4.14, 4.40, 4.59, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that VA letters to the Veteran dated in November 2004 and February 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The February 2009 letter provided this notice to the Veteran.  In any event, Dingess also held that where, as in this case, service connection for a disability is granted, and an initial rating and effective date have been assigned, the claim has been more than substantiated, and further VCAA notice is not required.  The Board points out that VA has complied with the due process requirements of 38 U.S.C.A. § 5103A and 7105.

The Board observes that the November 2004 letter was sent to the Veteran prior to the May 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the February 2009 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a February 2010 supplemental statement of the case (SSOC) was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

In July 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to provide a SSOC that addressed the findings of the June 2010 VA genitourinary examination which were the basis for the January 2011 rating action.  The requested SSOC having been provided, the issue now returns to the Board for appellate review.

A VA examination with respect to the issue on appeal was obtained in June 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examination, including opinions, obtained in this case is more than adequate, as it is predicated on a full reading of the VA medical records in the Veteran's claims file and a thorough examination.  The examiner considers all of the pertinent evidence of record, and the statements of the Veteran, and provides a complete rationale for any opinions stated, relying on and citing to the records reviewed.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected disability.  Generally, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the claim below, the Board has considered whether a staged rating is warranted.  A staged rating is not for consideration with respect to the Veteran's assigned rating for prostate cancer from July 16, 2010.  The Board notes that the Veteran's claim for an initial rating for prostate cancer was assigned staged ratings which have previously been adjudicated by the Board, as was noted in the Introduction section above.  As such, the only issue left to be adjudicated by the Board is the appeal period from July 16, 2010 in which the Veteran is rated 60 percent disabled.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14  (2011).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62   (1994).

The Veteran's service-connected prostate cancer, status-post radical retropubic prostatectomy, is rated under Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating.  38 C.F.R. § 4.115b , Diagnostic Code 7528.  Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b , Diagnostic Code 7528.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14 , 4.115a. 

38 C.F.R. § 3.105(e) provides that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2011).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  The effective date of final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  

Voiding dysfunction under the Ratings of the Genitourinary System is to be rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a . 

A 20 percent evaluation is warranted for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence (urine leakage) requiring the use of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.  A 40 percent evaluation is assigned for urine leakage requiring the use of absorbent materials which must be changed 2 to 4 times per day.  Id.  A maximum 60 percent evaluation is assigned for urine leakage that requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  

With regard to urinary frequency, a 10 percent evaluation is assigned for daytime voiding with an interval that is between two and three hours or when there is awakening to void two times per night.  38 C.F.R. § 4.115a.  A 20 percent evaluation for daytime voiding with an interval that is between one and two hours or awakening to void three to four times a night.  Id.  A 40 percent disability rating is assigned for daytime voiding with an interval that is less than one hour, or; with awakening to void five or more times per night.  Id. 

A 10 percent rating is assigned for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of:  (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.  A 30 percent rating is assigned with urinary retention requiring intermittent or continuous catheterization. Id. 

In cases of renal dysfunction, a 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Id.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

Medical evidence of record shows that the Veteran underwent a radical prostatectomy in October 2004.  In a May 2005 rating decision, the Veteran was assigned a 100 percent evaluation during active malignancy or antineoplastic therapy of his prostate cancer, effective September 16, 2005.  The Veteran was informed in the May 2005 rating decision, that six months following completion of treatment, residual disability would be determined by findings from a VA examination conducted at that time.  The Board notes that the Veteran was afforded a VA examination in April 2005, six months after his surgery.  Based upon findings set forth in the VA examination report, in that same rating decision, the RO assigned 20 percent disability evaluation for prostate cancer effective May 1, 2005.  The RO subsequently, in a February 2010 rating decision increased the Veteran's rating to 100 percent, effective August 26, 2008.  In a January 2011 rating decision and following a June 2010 VA examination, the RO reduced the Veteran's rating to 60 percent, effective July 16, 2010  The Board in a July 2011 decision increased the Veteran's rating to 40 percent for the period of May 1, 2005 to August 25, 2008, and remanded the issue of a 60 percent rating from July 16, 2010.  As such, the Board will now address only the issue of entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, from July 16, 2010.

Diagnostic Code 7528 provides that any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  The regulations under 38 C.F.R. § 3.105(e) apply to a reduction in evaluation-compensation, and provides that where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting fourth all material facts and reasons. 

Pursuant to a February 2010 rating decision, the RO assigned a 100 percent evaluation for prostate cancer status post radical retropubic prostatectomy, effective August 26, 2008.  Also, in a December 2010 rating decision the RO granted service connection for multiple myeloma and assigned a 100 percent evaluation effective from July 16, 2010; that evaluation remains in effect.  Thus, at the time of the January 2011 rating decision which reduced the evaluation assigned the Veteran's postoperative prostate cancer to 60 percent effective July 16, 2010, there was in fact no reduction in the Veteran's total compensation payments.  Therefore, the provisions of 38 C.F.R. § 3.105(e) are not applicable in this case, and a rating decision and notice of proposed reduction was not necessary.  See 38 C.F.R. § 3.105(e).  The Board may, therefore, determine whether an increased evaluation, in excess of 60 percent is warranted for prostate cancer, status post radical retropubic prostatectomy, from July 16, 2010. 

The Veteran was afforded a VA examination in June 2010.  After reviewing the Veteran's medical history with regard to his prostate cancer, the examiner noted that the Veteran's most recent prostate-specific antigens (PSAs) were in the normal range as noted in the VA treatment records.  The Board notes that the Veteran's PSA, as of February 2009 was 0.44 ng/ml and an August 2009 VA treatment note stated that the Veteran's PSA levels were trending down.  The June 2010 VA examination report further noted that the Veteran exhibited no evidence of lethargy, weakness, anorexia, or weight loss.  While the Veteran had a normal PSA it was noted that the Veteran did have impotence that was not responsive to medication.  The Veteran reported daytime frequency of four to five voids and nighttime frequency of four to five voids.  The Veteran reported urgency and difficulty stopping his stream.  The Veteran further reported that he used two to three pads per day and one to two at night.  The Veteran's last treatment for prostate cancer was completed in 2008 and the Veteran was not at the time of the examination undergoing any treatment for prostate cancer.  The examiner noted that the Veteran had erectile dysfunction since the prostatectomy, but the Veteran had no other limitations on his daily living or occupation as a result of his prostate cancer.  Upon physical examination the Veteran had normal genitalia, a normal rectal examination, normal testicular size, and a normal PSA.  The Veteran was diagnosed with post-operative radical retropubic prostatectomy and status post external beam radiation for local recurrence of prostate cancer completed in the fall of 2008.  

In consideration of the above, the Board notes that the Veteran is not entitled to a greater rating than the already assigned 60 percent rating for voiding dysfunction of urinary leakage as directed by Diagnostic Code 7528.  In this regard the Board notes that the Veteran reported that he used two to three pads per day and one to two at night.  The Board notes that a 60 rating is the maximum rating available for a voiding dysfunction and as such the Veteran is not entitled to a greater schedular rating based on voiding dysfunction.  The Board has considered whether other diagnostic codes or rating criteria should be considered.  In this regard the Board notes that the Veteran stated that he has urinary frequency of four to five times a day and four to five times a night.  Under urinary frequency the Veteran would be entitled to a 40 percent disability rating.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b , Diagnostic Code 7528.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14 , 4.115a.  As the predominant area of voiding dysfunction is his urinary leakage, the Board notes that the 60 percent rating for urinary leakage is the more appropriate rating.  There is no evidence that the Veteran has residuals of his prostate cancer that warrant rating under any other applicable diagnostic code including renal dysfunction.  As such the Veteran is not entitled to a greater schedular rating for his prostate cancer, status post radical retropubic prostatectomy than the currently assigned 60 percent rating.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as urinary frequency and urine leakage.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences and when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned rating.  The Board has, therefore, considered the Veteran's lay statements and testimony in evaluating the severity of the Veteran's disability; however, as the Veteran is currently assigned a 60 percent rating, the maximum rating, pertaining to his disability, the Veteran is not entitled to a higher schedular rating.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's status postoperative prostate cancer with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against a higher disability rating than that currently assigned.



ORDER

Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, from July 16, 2010, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


